Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
 Claims 1-4, 8-13, 15-19 are allowed. 
 	 Claims 5-7, 14, and 20 have been canceled. 
 This action/allowance is in response to Applicant's claim amendments and remarks filed on 07/09/2021.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As of claim 1 references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “processor configured to store one or more of a Time-To-Live (TTL) count and a pathport in each of the packets to be forwarded enabling the packets to be forwarded in loop-free manner, wherein the outward-directed ports are configured to forward packets to one or more switches of the subset of switches according to the FT wherein the FT includes at least a Shortest Path (SP) route and one or more Off- Shortest Path (OSP) routes for forwarding the packets to the one or more switches, and wherein the TTL count is equal to SP route plus a predetermined number of hops, and wherein the PathPort includes a list of 
As of claim 13, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “the routing table building module is configured to enable the processing device to build a Routing Table (RT) defining how the switch forwards packets via the respective outward-directed ports, the RT including at least a Shortest Path (SP) route and one or more Off-Shortest Path (OSP) routes for forwarding the packets, wherein the network environment includes a flat network architecture having a structured, pseudo-random arrangement of switch interconnected and having neither aggregation layer nor spine layer switches”.

As of claim 17, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “build a Routing Table (RT) having at least a Shortest Path (SP) route and one or more Off-Shortest Path (OSP) routes, the RT is built by sending packet initiated network generation (PING) packets to neighboring switches of the plurality of switches, wherein the PING packets include an updated hop metric regarding instructions for forwarding packets to destination switches of the plurality of switches, and wherein the PING packets are appended with already-visited nodes to enable computation of an off-shortest hop count” with the claimed invention as a whole. 
 Accordingly, all dependent claims are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471